      Case 1:18-cv-11072-GHW-RWL Document 337 Filed 09/15/20 Page 1 of 4
                                                                          53rd at Third
                                                                          885 Third Avenue
                                                                          New York, New York 10022-4834
                                                                          Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                          www.lw.com

                                                                          FIRM / AFFILIATE OFFICES
                                                                          Beijing         Moscow
                                                                          Boston          Munich
                                                                          Brussels        New York
                                                                          Century City    Orange County
                                                                          Chicago         Paris
                                                                          Dubai           Riyadh
                                                                          Düsseldorf      San Diego
                                                                          Frankfurt       San Francisco
September 4, 2020                                 9/15/2020               Hamburg         Seoul
                                                                          Hong Kong       Shanghai
                                                                          Houston         Silicon Valley
VIA ECF
                                                                          London          Singapore
                                                                          Los Angeles     Tokyo
Hon. Robert W. Lehrburger                                                 Madrid          Washington, D.C.
United States Magistrate Judge                                            Milan

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:      Rudersdal, EOOD, et al. v. Harris, et al., Case No. 18-cv-11072-GHW-RWL
                 (S.D.N.Y)

Dear Magistrate Judge Lehrburger:

       We represent VTB Bank (PJSC) (f/k/a The Bank for Foreign Trade of the Russian
Federation) (“VTB”) in this matter.1 Pursuant to Section III. D. of Your Honor’s Individual
Practices in Civil Cases, we write this pre-motion letter to request a pre-motion conference for
VTB’s proposed motion to dismiss Plaintiffs’ Second Amended Complaint (the “Complaint”).
Counsel is re-directing this pre-motion letter to Your Honor’s attention, in accordance with the
order entered today by Judge Woods.

        The Complaint

        The Complaint concerns numerous Bulgarian corporations, individuals, and banks. All
of the alleged events took place outside the United States, mostly in Bulgaria. Plaintiffs are
Bulgarian individuals and entities who allegedly invested in a Black Sea project known as the
Silver Beach Project in Balchik, Bulgaria. The project lender was a Bulgarian bank, First
Investment Bank AD (“Fibank”). The Bulgarian developer, Ayr Property Development
(“APD”), declared bankruptcy in Bulgaria in 2011. APD’s parent company, Ayr Logistics
Limited (“Ayr”), declared bankruptcy in 2014. Compl. ¶¶ 11-15, 16-42, 52-59, 98, 154.

1
  VTB was ostensibly served only recently, on August 13, 2020. On September 1, 2020, Plaintiffs filed an
Objection to the Report and Recommendation of Magistrate Judge Lehrburger. See Dkt. 326. Although the
Objection claims that VTB’s response to the Complaint was due on September 1, id. at 1-2, docket entry 325, which
contains Plaintiffs’ proof of service, confirms that VTB’s response is due on September 3, 2020. This pre-motion
letter was timely filed on September 3, 2020, and is attached hereto as Exhibit A. See Dkt. 331.
       Case 1:18-cv-11072-GHW-RWL Document 337 Filed 09/15/20 Page 2 of 4
September 4, 2020
Page 2




         Plaintiffs’ allegations have already have been the subject of extensive and conclusive
litigation in Bulgaria and the United States. In 2011, the Silver Beach Project became the subject
of the Ayr bankruptcy proceeding in Bulgaria, and in 2016, the bankruptcy Trustee for Ayr filed
a lawsuit in the United States Bankruptcy Court for the Northern District of Texas against two of
the Defendants in this case, Fibank and APD, see Mims v. First Investment Bank AD, No. 16-
03138 (N.D. Tex. Bankr. May 15, 2017). That lawsuit challenged Defendants’ right to retain
certain proceeds from the sale of Silver Beach property in APD’s Bulgarian bankruptcy
proceeding. The Court granted Fibank’s motion to dismiss the complaint on personal
jurisdiction grounds “with prejudice to refiling in a United States Court.” In the alternative, the
Court held that the action should be dismissed on forum non conveniens grounds in favor of the
courts of Bulgaria. See Mem. Op. & Order, Mims v. First Investment Bank AD, No. 16-03138
(N.D. Tex. Bankr. May 15, 2017). The Trustee did not appeal the Court’s decision.

        On February 3, 2020, certain Defendants here who had been served moved to dismiss the
Complaint (the “Moving Defendants”).2 On February 25, 2020, Plaintiffs moved for leave to
conduct jurisdictional discovery. Dkt. 294. On August 18, 2020, Magistrate Judge Lehrburger
issued a report and recommendation denying Plaintiffs’ motion for jurisdictional discovery, and
recommending that Defendants’ motions to dismiss be granted based on lack of personal
jurisdiction. In the alternative, Magistrate Judge Lehrburger recommended that the action be
dismissed on forum non conveniens grounds in favor of the courts of Bulgaria. Dkt. 324.

         VTB

        VTB is a bank registered in St. Petersburg, Russia. Compl. ¶ 8. The Complaint is vague
as to VTB’s role in the Silver Beach Development scheme. VTB is alleged to have exercised
two call options that conferred financial benefits on various Defendants, Compl. ¶¶ 162, 163,
165, 231, 233, 250, 252, 254, and to have worked with other Defendants to effectuate the
privatization of a Bulgarian company to obtain commissions. Compl. ¶ 163, 233. Although the
Complaint claims that one of the call options exercised by VTB was “effectuated through New
York and with the participation of Defendant The Bank of New York Mellon as Trustee,” it is
unclear what this means, and no facts are offered to support this conclusion. Compl. ¶ 644.

       VTB’s anticipated Motion to Dismiss will address the following ground, which supports
dismissal of the Complaint in its entirety:




2
 See Dkt. 238, 244, 251, 253, 256, 260, 263, 265. The Moving Defendants were First Investment Bank, AD, Tseka
Todorov Minev, Ivailo Dimitrov Mutafchiev, Tabak Market, AD, a/k/a Lafka Market AD, Cibole Services
Incorporated, Bulgaria, EOOD, Asteria BG, EOOD a/k/a Droslian Bulgaria, EOOD, Vili Vist, EAD, Promishleno
Stroitelstvo Holding, EA, Philip Robert Harris, The Bank of New York Mellon Corporation, Bulgarian National
Bank, Delyan Peevski and Intrust PLC f/k/a NSN Investment, EEOD, Eaton Vance Management and Bulgartabac
Holding AD.
       Case 1:18-cv-11072-GHW-RWL Document 337 Filed 09/15/20 Page 3 of 4
September 4, 2020
Page 3




         Personal Jurisdiction

        The Complaint must be dismissed because this Court lacks personal jurisdiction over
VTB. General personal jurisdiction is lacking because VTB is a Russian corporation with its
principal place of business in Russia. Compl. ¶¶ 8, 42. It is, in all senses “at home” in Russia,
not the United States. See Daimler AG v. Bauman, 571 U.S. 117, 127 (2014). VTB is not
licensed to conduct banking business in any jurisdiction within the United States, and it has no
branches, offices, employees, or affiliates in the United States. 3

        The Court also lacks specific jurisdiction because the Complaint offers no facts to
suggest that VTB engaged in any act or transaction within the United States that could be said to
have given rise to any of Plaintiffs’ claims. See Bersoum v. Abotaeta, 2017 U.S. Dist. LEXIS
127460, *10 (S.D.N.Y. Aug. 10, 2017); Singh v. Singh, No. 15 Civ. 5372, 2016 U.S. Dist.
LEXIS 72131, at *4-5 (S.D.N.Y. June 2, 2016). To the contrary, all of VTB’s alleged conduct
took place outside the United States. While the Complaint asserts in passing that VTB’s
“exercise of the Vivacom call option . . . was effectuated through New York” and “with the
participation of Defendant The Bank of New York Mellon,” Compl. ¶ 644, there is no
explanation of what is meant by “effectuating” the Vivacom call option, and there is no
suggestion that VTB engaged BONY directly, or interacted with BONY in New York.

         Other Grounds for Dismissal

         VTB may also move for dismissal of the Complaint on the following grounds:

              •     The doctrine of forum non conveniens favors the Bulgarian courts.

              •     Plaintiffs lack standing to pursue funds allegedly depleted from the APD estate
                    because any claims resulting from that injury belong to APD, not Plaintiffs.

              •     Many of Plaintiffs’ claims—including their RICO (XXVI), Conversion (Count
                    XXIV) and Negligent Misrepresentation (Count XXI) claims—are time-barred.

              •     The Complaint fails to plead fraud with particularity.

              •     The Complaint fails to state a claim because its opaque allegations fail to provide
                    a “short and plain statement of the claim” as Rule 8(a)(2) requires.



3
 The Complaint alleges that VTB conducts business in New York through a subsidiary, Xtellus Capital Partners,
Inc. Compl. ¶ 643. No facts are offered to support this assertion, but in any event, Xtellus is a distinct corporate
entity, and the Complaint does not come close to pleading the detailed facts necessary to pierce the corporate veil
and attribute Xtellus’ conduct to VTB. There are no allegations that VTB failed to observe corporate formalities,
controlled the day-to-day management of Xtellus, intermingled corporate funds with those of Xtellus, or that Xtellus
otherwise functioned as a “mere shell” for VTB. See,e.g., Report & Recommendation, Dkt. 324 at 25. Without
piercing the corporate veil, general jurisdiction is impossible because the Complaint concedes that VTB is not “at
home” in New York. See Compl. ¶ 8.
       Case 1:18-cv-11072-GHW-RWL Document 337 Filed 09/15/20 Page 4 of 4
September 4, 2020
Page 4




                                            Respectfully submitted,

                                            /s/ Christopher Harris

                                            Christopher Harris
                                            LATHAM & WATKINS LLP
                                            885 Third Avenue
                                            New York, NY 10022
                                            Telephone: (212) 906-1200
                                            Facsimile: (212) 751-4864
                                            Email: christopher.harris@lw.com

                                            Counsel for VTB Bank (PJSC)

cc:       All Counsel of Record (via ECF)


The Bank's request for a conference is denied without
prejudice to renewal after Judge Woods rules on Plaintiffs'
objections to the Report and Recommendation on the other
defendants' motions to dismiss.




   9/15/2020
